United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4203
                                   ___________

Natalie Johnson-Lee; Dean               *
Zimmerman; Eric Makela; Shane Price;    *
Tom Taylor; Lisa Crockett; Travis Lee;  *
Pauline Thomas; Lani Hogan; Stephen     *
Goodell; Brady Baker; Steven Wash;      *
Ken Bradley; Cam Gordon,                *
                                        * Appeal from the United States
            Plaintiffs/Appellants,      * District Court for the District
                                        * of Minnesota.
      v.                                *
                                        * [UNPUBLISHED]
City of Minneapolis,                    *
                                        *
            Defendants/Appellee.        *
                                   ___________

                             Submitted: September 12, 2005
                                Filed: March 3, 2006
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN, and BYE, Circuit Judges.
                             ___________

PER CURIAM.

       Plaintiffs appeal the district court's1 grant of summary judgment dismissing
their claims against the City of Minneapolis alleging its Redistricting Commission's
Redistricting Plan violated various provisions of Minneapolis's City Charter as well

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
as Section 2 of the Voting Rights Act (42 U.S.C. §§ 1973-1973p); 42 U.S.C. § 1983;
and the Fourteenth and Fifteenth Amendments to the United States Constitution.
Having reviewed the record and the parties' submissions de novo, Lerohl v. Friends
of Minn. Sinfonia, 322 F.3d F.3d 486, 488 (8th Cir. 2003), we conclude an extensive
discussion is not warranted. The district court has provided a comprehensive and
well-reasoned opinion addressing the issues raised by the parties, and we have
nothing to add to the analysis. Accordingly, we affirm the judgment of the district
court for the reason's stated in its memorandum opinion. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-